Citation Nr: 0118989	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease currently evaluated as non-compensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.

The veteran presented testimony before the undersigned Board 
Member in a Travel Board Hearing in May 2001.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A preliminary review of the claims file reveals that 
additional action is necessary before appellate disposition.  
In June 1997, the veteran filed a claim for an increased 
rating of his service-connected rheumatic heart disease 
evaluated as non-compensable. The issue presented for appeal 
at the veteran's Travel Board Hearing in May 2001 was an 
increased rating for rheumatic heart disease.  Subsequent to 
the Travel Board in May 2001, the veteran's representative 
filed a VA Form 646 and raised a claim for service connection 
for "heart conditions" as secondary to the service-
connected rheumatic heart disease. 

It is noted that the secondary service connection claim 
raised by the veteran's representative has not yet been 
adjudicated by the RO. The U.S. Court of Appeals for Veterans 
Claims has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

In addition, the medical evidence of record shows that the 
veteran suffers from coronary artery disease.  Thus, the 
facts raise a medical question as to whether coronary artery 
disease or any other cardiovascular disease is associated 
with the service-connected rheumatic heart disease.  
Therefore, the issue of secondary service connection for 
"heart conditions' is not only raised by the veteran's 
representative, but also by the evidence of record and is 
inextricably intertwined with the pending claim for an 
increased rating for rheumatic heart disease. As such, the 
adjudication of the increased rating claim will be held in 
abeyance pending the further development of the veteran's 
secondary service connection claim.

Further, the question as to whether "heart conditions" are 
associated with the service-connected rheumatic heart disease 
needs to be addressed by a competent medical professional.  
The claims file does not contain adequate evidence to answer 
the aforementioned question and as such, it must be remanded 
for a VA examination. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for rheumatic heart disease 
and/or any other cardiovascular diseases 
are associated with the claims folder.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA cardiovascular 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically respond 
to each of the following items:

Regarding the secondary service 
connection claim:

(a) List all currently diagnosed 
cardiovascular diseases.

(b) For all diagnosed 
cardiovascular diseases listed in 
(a), state a medical opinion as 
to whether any diagnosed 
cardiovascular disease is a 
residual of the rheumatic fever 
the veteran had in service.

(c) For all diagnosed 
cardiovascular diseases that are 
found not to be residuals of the 
service connected rheumatic 
fever, state a medical opinion as 
to whether they are proximately 
due to or the result of the 
service connected rheumatic heart 
disease.

Regarding the increased rating claim for 
rheumatic heart disease: 

(a) The examiner is requested to 
review the rating criteria in 
38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2000), and describe in 
detail the current manifestations 
of the veteran's rheumatic fever.  
The examiner is specifically 
requested to state his/her 
answers in terms consistent with 
the criteria listed in Diagnostic 
Code 7000.

(b) The examiner is requested to 
include a statement regarding 
what the veteran's workload is in 
METs.

(c) The examiner is further 
requested, if possible, to 
ascertain those disabling 
manifestations attributable to 
the service connected rheumatic 
heart disease, as distinguished 
from disabling manifestations 
attributable to other 
cardiovascular disorders.
	
All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  Once the foregoing has been completed, 
the RO should adjudicate a claim for 
service connection for a cardiovascular 
disability other than rheumatic heart 
disease and readjudicate the veteran's 
claim for entitlement to an increased 
rating for rheumatic heart disease.  If 
the claim for service connection for a 
cardiovascular disability other than 
rheumatic heart disease is not resolved to 
the satisfaction of the appellant, the RO 
must ensure that the appellant is notified 
of all steps necessary to complete an 
appeal of the claim.  In the event that 
the claim on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




